Citation Nr: 1108379	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of stress fractures of the bilateral feet. 

2.  Entitlement to a compensable rating for keratosis of the bilateral feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By way of the March 2005 rating decision, the RO denied service connection for residuals of stress fractures of the bilateral feet and a compensable rating for the bilateral feet.   

In December 2009 the Board remanded the issues on appeal for further development.  The Board remanded the matters in order to schedule the Veteran for VA examinations to determine the current nature and etiology of the residuals of stress fractures of the bilateral feet and to determine the current severity of the Veteran's keratosis of the bilateral feet.  Part of the reason for the Board's remand was that the Veteran asserted that he failed to receive a notice of an examination in April 2006; therefore, the RO was directed to document all notices sent to the Veteran about his VA examinations.  The Veteran was notified by VA correspondences in February 2010, March 2010, and April 2010 and by a phone call in March 2010 about his VA examinations; however, the Veteran cancelled his March 2010 examination and failed to show to examinations in March 2010, April 2010, and November 2010.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   Therefore, the Board finds that the RO completed its part of the requested development and no further action on behalf of the RO and Board to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's service treatment records are silent for any in-service stress fractures of the bilateral feet and no current disability was found in any post-service treatment records.  

3.  The Veteran failed, without good cause, to report for scheduled VA examinations for his service-connected keratosis of the bilateral feet.  These examinations were needed to determine the current severity of his service-connected keratosis of the bilateral feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of stress fractures of the bilateral feet have not been met.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The Veteran's claim for a compensable rating for his service-connected keratosis of the bilateral feet is denied on the basis of failure to report for a scheduled examination.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.655(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in December 2004, January 2005, and December 2009.  These letters detailed the elements of a service connection claim, an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the December 2009 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  In December 2009 the Board found that though the Veteran had a VA examination in February 2005 for his service-connected keratosis he  should be afforded a new VA examination to determine the current severity and that he should be afforded a VA examination for his service connection claim.  The December 2009 remand directed the RO to schedule the Veteran for VA examinations.  The Veteran was notified by VA correspondences in February 2010, March 2010, and April 2010 and by a phone call in March 2010; however, the Veteran cancelled his March 2010 examination and failed to show to examinations in April 2010 and November 2010.  The Board further notes that, where entitlement 
to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim an increase for increase the claim shall be denied. 38 C.F.R. § 3.655(b).  Accordingly, in light of the Veteran's cancellation and unwillingness to show to an examination, further examinations are not warranted in this instance.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  






II.  Analysis

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of stress fracture of the bilateral feet.  First, the Veteran's service treatment records are silent for any fracture or injury to the Veteran's feet during service.  On his October 1975 Report of Medical Examination for separation it was noted that his feet were "normal" except for split toenails and calluses.  Therefore, the Board finds that there is no medical evidence that the Veteran had any in-service stress fracture to the feet.  

The first mention of any in-service stress fracture or any residuals of a stress fracture was a January 2005 VA treatment note that stated the Veteran had "S/P BILAT FOOT STRESS FX 1975 in military, chronic pain."  The Board finds that January 2005 was the first mention of any residual of a stress fracture.  It is noteworthy that at the Veteran's September 2003 VA examination it was only noted that the Veteran had bilateral flat feet.  This lengthy period without treatment for any stress fracture residuals is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The lack of any finding of stress fracture residuals at separation or on examination in 2003 is also evidence against the claim.  

No other post-service clinical evidence demonstrates any objective findings of residuals of stress fracture of the bilateral feet; additionally, the Board notes that the January 2005 VA treatment note just stated that the Veteran had pain.  In this regard, the Board notes that the Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

As noted above, the Veteran both cancelled and failed to show to his VA examinations; therefore, there is no medical opinion of record.  It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here, nor does it establish a relationship between the reported pain and a claimed, but not documented, incident in service.  Without competent evidence of residuals of stress fracture of the bilateral feet, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the Veteran's service treatment records are silent for any in-service fracture of the bilateral feet, that the evidence does not show that he has a current diagnosed disability, and that the record does not otherwise show objective manifestations of a chronic disability.  Without a currently diagnosed residuals of the fracture of the bilateral feet, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating of Keratosis of the Bilateral Feet 

As noted above, the Board remanded the claim of a compensable rating for keratosis of the bilateral feet to the RO in December 2009, in part, to determine the current severity of the Veteran's keratosis of the bilateral feet.  The Board found a remand was necessary since the Veteran failed to show to an examination in April 2006 due to lack of notice.  The Veteran was notified about his scheduled VA examinations by VA correspondences in February 2010, March 2010, and April 2010 and by a phone call in March 2010.  In March 2010 the Veteran left a voicemail cancelling his appointments; he was then contacted two times and voicemail messages regarding new dates were left but the Veteran never responded.  The voicemail messages were then followed-up with by a letter in March 2010 informing the Veteran of the new dates of his VA examinations.  Still, the Veteran failed to show to those VA examinations in March 2010, April 2010, and November 2010, and the Veteran failed to call either the VA Medical Center or the RO to cancel his examinations or to give a good cause for his failure to show. 

The provisions of 38 C.F.R. § 3.655(b) address the Board's duty when a claimant has failed to report to a VA examination without good cause:

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

38 C.F.R. § 3.655(b) (emphasis added).  Thus, § 3.655(b) creates a distinction between original compensation claims, which are rated on the evidence of record, and other classes of claims, which are summarily denied.   The Board finds that this is certainly not an original compensation claim.  Significantly, the record indicates that the Veteran has been in receipt of a noncompensable rating for the keratosis of the bilateral feet since January 29, 1976, and the current appeal arose out of a January  2005 claim for an increased rating.  As such, this claim falls within the parameters of a claim for increase.

The Board would be overly harsh to deny a claim based on 38 C.F.R. § 3.655 where the record reflects that the Veteran had not been provided with notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  Here, however, the Veteran has been provided such notice.  The December 2009 Board remand, a December 2009 letter from the Appeals Management Center (AMC), and a March 2010 letter from the AMC provided information regarding the impact of failure to report for a VA examination, including that the claim may be denied.

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  Here, the record contains no justifiable indication of the reasons for the Veteran's repeated failure to appear for VA examinations.  Consequently, as no such good cause has been shown, his claim for a compensable rating for keratosis of the bilateral feet  must be denied as a matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  Denial is nondiscretionary, as evidenced by use of the word "shall" in this regulation.

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the AMC and RO's efforts to date, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board further notes, parenthetically, that VA medical records and examinations pertaining to the Veteran's keratosis of the bilateral feet are of record.  But none of the records or examinations shows that he would be entitled to a compensable rating.  The claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  A compensable rating cannot be established without a current VA examination.  The Veteran has failed to provide any reasons for his failure to report for the scheduled VA examinations.

When, as here, disposition of the claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

[Continued on following page.]

ORDER

Service connection for residuals of stress fractures of the bilateral feet is denied. 

A compensable rating for keratosis of the bilateral feet is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


